DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA . 

Response to Amendments and Arguments
Regarding an objection to claims 2 and 9 due to informality issues, applicant corrected the issues in the amendment filed on 12/06/21. The objection has been withdrawn. 

Regarding the double patenting rejection, applicant filed a terminal disclaimer on 12/06/2021. The double patenting rejection has been withdrawn. 

Regarding the rejection under 35 U.S.C. §112(a), applicant amended independent claims 1 and 12 by based on the disclosure (Spec. [0070]). The examiner also agreed (an interview conducted on 12/01/2021) that applicant arguments are persuasive (See the interview summary mailed on 12/06/2021). The rejection under §112(a) has been withdrawn. 
 
In the Remarks (pages 6-7), applicant’s representative (Gregory Melnick, Reg. 71,820) requested the examiner to clarify a statement of reason for allowance regarding dependent claims 5 and 16.
an entropy of plurality of split tokens” in the determination step. The second issue is related to a term “to decrease entropies in the bootstrap language model”. 

In the statement of reasons for indication of allowance, the examiner intended to explain that claim 5 added “an entropy of the plurality of split tokens” into the determination step to remedy a deficiency of claim 1 due to omitting the calculated an entropy of the plurality of split tokens. The examiner further pointed out that applicant must resolve the second §112(a) issue for the independent claims.  

Regarding the first issue under §112(a), Mr.  Melnick argued during an interview conducted on 12/01/2021 that independent claims recite limitations using: “comprising” / “based on at least”. Mr. Melnick stated that the determination step (i.e., “determining whether to delete …”) could base on other entities, but it is not necessary to include all entities in the claims. The examiner agreed with Mr. Melnick. 

In the Remarks (page 10), Mr. Melnick stated that “Examiner appears to be introducing the word "without" into the claim language and basing the rejection on this”.  For clarification of the record, the examiner did not introduce “without” into claim limitations. The examiner just explained that the claim 1 omitted an entity in the determination step in light of the disclosure (Spec. [0054], also see a dependent claim 5).
based on at least the entropy of the target token and a regularization term” to cover scopes of both (1) and (2) below:

(1) based on the entropy of the target token and a regularization term; 
(2) based on the entropy of the target token and a regularization term and other entities;

The specification ([0054]) describes a feature of comparing the entropy of the plurality of split tokens plus a regularization term with the entropy of the token. The examiner believed that the specification does not provide an adequate support for the situation (1). 

Mr. Melnick argued during the interview that a term “comprising”/ “based on at least” means that other entities could also be included but not listed. The examiner agreed with Mr. Melnick’s interpretation.  

Regarding the second issue under §112(a), applicant amended independent claims to address the issue. All issues have been resolved.  The rejections under §112(a) have been withdrawn. 

Examiner’s Amendment
An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided 

Authorization for this examiner’s amendment was given in a telephone interview with Mr. Gregory Melnick (Reg. 71820) on 12/09/2021

The application has been amended as follows with insertions indicated by underlining and deletions indicated by 

In claim 1, line 8, please amend a limitation as below
“to maximize a decrease of  entropies in the bootstrap language model”


In claim 5, line 2, please amend a limitation as below
“when [[an]] the entropy of the plurality of”

In claim 12, line 8, please amend a limitation as below
“to maximize a decrease of  entropies in the bootstrap language model”


Allowable Subject Matter
Claims 1-20 are allowed. 
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Jialong He, whose telephone number is (571) 270-5359.  The examiner can normally be reached on Monday – Friday, 8:00AM – 4:30PM, EST.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Pierre Desir can be reached on (571) 272-7799.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.



/JIALONG HE/Primary Examiner, Art Unit 2659